The plaintiff in error, George Osborne, was convicted at the October, 1911, term of the county court of Blaine county on a charge of unlawfully transporting intoxicating liquor, and his punishment fixed at a fine of fifty dollars and imprisonment in the county jail for a period of thirty days. The evidence on the part of the state shows simply a conveyance of liquor from one place in Blaine county to another place therein. The testimony of the accused shows that the whisky in question was an interstate shipment, purchased in Kansas City; that he was taking the same from his house to a place where he was working, for his own use. Nobody contradicts his testimony in any way. A number of witnesses testified to his good character and to the fact that he had never been suspected of violating the prohibitory law, and bore a good reputation as a law-abiding citizen. No witnesses denied these facts.
The record discloses the fact that the accused was prosecuted for having possession of the same whisky, and that after the jury had been impaneled and sworn to try the charge of unlawful possession with intent to sell, the county attorney dismissed that case. He should have dismissed this one also. The conviction is wholly unwarranted. See Gastineau v. State, 7 Okla. Cr. 512.
The judgment is reversed and the cause remanded with direction to grant a new trial.